Order reversed on the law, defendant’s motion to vacate the judgment and grant a new trial denied, and the judgment of divorce herein in plaintiff’s favor, entered March 8, 1935, reinstated, without prejudice to a renewal of the motion upon additional and proper papers. The issues of fact having been tried upon the merits, and having been decided in plaintiff’s favor, and appropriate findings, conclusions and an interlocutory judgment having been made and entered, the court was without power, upon the affidavit alone of the defendant’s attorney, to grant the defendant’s motion to vacate the findings and judgment and to grant a new trial on the sole ground that the court erred in its determination of the issues of fact and that the judgment is contrary to the weight of the evidence. Defendant’s remedy was by an appeal from the judgment or by a motion for a new trial upon a case settled and signed, pursuant to rule 221 of the Rules of Civil Practice. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.